Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 1 of 36 Page ID #:1



 1   EVAN FINKEL (SBN 100673)
     evan.finkel@pillsburylaw.com
 2   MICHAEL S. HORIKAWA (SBN 267014)
     michael.horikawa@pillsburylaw.com
 3   CHAZ M. HALES (SBN 324321)
     chaz.hales@pillsburylaw.com
 4   PILLSBURY WINTHROP SHAW PITTMAN LLP
     725 South Figueroa Street, Suite 2800
 5   Los Angeles, CA 90017-5406
     Telephone: (213) 488-7100
 6   Facsimile No.: (213) 226-4058
 7   Attorneys for Plaintiff
     MicroVention, Inc.
 8

 9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11

12
                                       )
13   MICROVENTION, INC., a Delaware )         Case No.
     corporation,                      )
14                                     )      PLAINTIFF MICROVENTION,
                         Plaintiff,    )      INC.’S COMPLAINT FOR PATENT
15                                     )      INFRINGEMENT
            vs.                        )
16                                     )      DEMAND FOR JURY TRIAL
     BALT USA, LLC, a Delaware Limited )
17   Liability Company,                )
                                       )
18                       Defendant. )
                                       )
19

20

21         Plaintiff MicroVention, Inc., by and through its attorneys, hereby brings its
22   Complaint against Defendant Balt USA, LLC, and alleges as follows:
23                                   INTRODUCTION
24         1.     This is a civil action seeking monetary damages and injunctive relief
25   under federal law based upon the infringement by Defendant Balt USA, LLC (“Balt”)
26   of patents owned by Plaintiff MicroVention, Inc. (“MicroVention”). This Court has
27   subject matter jurisdiction over MicroVention’s federal patent infringement claims
28   pursuant to 28 U.S.C. §§ 1331 and 1338(a).

                                                                      4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 2 of 36 Page ID #:2



 1         2.     MicroVention is an innovative medical device company founded in
 2   Southern California in 1997, to improve the treatment of diseases in small blood
 3   vessels. MicroVention’s first commercial product was a line of platinum microcoil
 4   implants used to treat brain aneurysms and approved for commercial use in 2001.
 5   Although MicroVention’s pioneering work has since led to the development of more
 6   than thirty products to combat a host of other diseases, including ischemic stroke and
 7   carotid artery disease, microcoil implants for the treatment of brain aneurysms remain
 8   central to MicroVention’s mission.
 9         3.     A brain aneurysm is a weak or thin spot on a blood vessel wall in the brain
10   that balloons out and fills with blood. When a brain aneurysm bursts, blood spills into
11   the surrounding brain tissue. Without medical intervention, this blood accumulates and
12   compresses the surrounding tissue, depriving brain cells of necessary oxygen and
13   causing cell and tissue damage, a condition called hemorrhagic stroke.
14         4.     One way to treat a brain aneurysm before it bursts is by delivering
15   implants in the form of detachable metal coils referred to as “microcoils” into the
16   aneurysm in order to fill the aneurysm, prevent new blood flow into the aneurysm, and
17   eventually cause the existing blood to clot inside the aneurysm (a process referred to
18   as embolization). In order to deliver a detachable coil to an aneurysm, a surgeon will
19   insert a catheter into one of the patient’s arteries, typically the femoral artery near the
20   groin, and use angiography to guide the catheter through the artery to the site of the
21   aneurysm. Once the catheter is in place, the surgeon can then deliver an implant, such
22   as a detachable microcoil, to the aneurysm by pushing the implant through the catheter
23   using a long flexible device called a “pusher.” MicroVention’s patented delivery
24   system is called V-Trak®.
25         5.     Microcoils are tiny, extremely flexible, spring-like structures. In order to
26   make them easier to reposition and, if necessary, retrieve without becoming stretched
27   and losing their shape, recent efforts have been directed to making them stretch-
28
                                             2
                                                                            4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 3 of 36 Page ID #:3



 1   resistant. To achieve this goal, MicroVention uses an internal monofilament tether tied
 2   to both ends of the implant coil that makes the coil stretch-resistant.
 3         6.     The same tether is also used to hold the implant coil at the end of the
 4   pusher, itself a long, hollow, flexible coil. MicroVention sells its range of microcoils
 5   pre-attached to the V-Trak delivery system pusher in a single package, ready for
 6   immediate use by a surgeon.
 7         7.     In order to sever the tether and detach the implant from the pusher, a tiny
 8   resistive heating device is installed at the tip of the V-Trak pusher. On the press of a
 9   button from the surgeon, the heater is activated, and the slender monofilament tether is
10   severed in less than 1 second. The implant stays in place in the aneurysm while the
11   pusher is retracted and removed from the patient’s body.
12         8.     The V-Trak delivery system is designed for use with MicroVention’s V-
13   Grip® detachment controller, which the surgeon uses to control and power the heater
14   that detaches the implant from the pusher. Using a heater to quickly sever the tether
15   that connects the implant and pusher is an innovation that provides significant
16   advantages over other detachment methods.
17         9.     MicroVention has successfully patented the technology for its V-Trak
18   delivery system and V-Grip detachment controller for use in delivering implants to the
19   site of an aneurysm. These patents are the subject of this action.
20         10.    On information and belief, Defendant Balt began as a company called
21   Blockade Medical, LLC (“Blockade”). On information and belief, Blockade was
22   founded in California in 2011 by, among others, David Ferrera (“Ferrera”), who now
23   serves as Balt’s President and Chief Operating Officer. Ferrera was employed by
24   MicroVention from about July 1999 to August 2007, first as Senior Research and
25   Development Manager and later as Director of Clinical Research.
26         11.    On information and belief, other former MicroVention employees joined
27   Ferrera at Blockade and now occupy key roles at Balt. Ryan Solomon, formerly a
28   Senior Product Manager at MicroVention, is Balt’s current Vice President of
                                    3
                                                                               4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 4 of 36 Page ID #:4



 1   Marketing. Nguyen (“Jake”) Le, a former MicroVention Senior Research and
 2   Development Engineer employed by MicroVention from about May 2008 to
 3   November 2011—who worked on MicroVention’s coil technology including, V-Trak
 4   technology research, development, and manufacturing—is Balt’s current Director of
 5   Research and Development. Yoshi Katayama, a former MicroVention Sr. Process
 6   Development Engineer and Engineering Manager, V-Trak Advanced employed by
 7   MicroVention from about August 2011 to March 2018 —who worked on
 8   MicroVention’s V-Trak technology – is Balt’s current Process Engineering Manager.
 9         12.   Ferrera, Solomon, Le and Katayama all were employed by MicroVention
10   during a period of time that MicroVention was prosecuting applications on the
11   technology leading to issuance of the four U.S. Patents that are the subject of this
12   Complaint - U.S. Patent Nos. 8,182,506, 9,414,819, 9,717,500 and 10,076,338.
13   Katayama was employed by MicroVention during a period of time that three of those
14   U.S. Patents issued - U.S. Patent Nos. 8,182,506, 9,414,819, and 9,717,500.               On
15   information and belief, at least Ferrera, Le and Katayama knew that MicroVention was
16   prosecuting such applications during their employment at MicroVention.
17         13.   On information and belief, Blockade’s only commercial product was a
18   platinum coil system for treating brain aneurysms called Barricade, first approved by
19   the FDA for sale in 2013. Attached as Exhibit F is a true and correct copy of a letter
20   and related documentation dated March 28, 2013, regarding FDA approval of
21   Blockade’s Section 510(k) premarket notification of intent to market the Barricade
22   Embolization          Coil         System          available         online                at
23   https://www.accessdata.fda.gov/cdrh_docs/pdf12/K123338.pdf         (“FDA               510(k)
24   application for Barricade”). Blockade’s FDA 510(k) application for Barricade
25   identifies the MicroVention “Microplex Coil System (K093358)” as one of the
26   “Predicate Devices” and states that Barricade “is substantially equivalent in intended
27   use, principal of operation and technological characteristics to … the Microplex Coil
28   System (K093358).” However, the FDA 510(k) application also notes that while the
                                      4
                                                                        4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 5 of 36 Page ID #:5



 1   Microplex Coil System uses a “V-Grip Detachment Controller” and “Thermo-
 2   mechanical” “Coil detachment,” Barricade uses different detachment equipment and
 3   “Electrolytic” “Coil detachment.” Thus, on information and belief, unlike the
 4   MicroVention products that had already been available for years, Barricade did not use
 5   thermal detachment to separate the microcoil implant from the delivery pusher. On
 6   information and belief, instead, Barricade had its own technology called “electrolytic
 7   detachment,” a process whereby a chemical reaction causes the connection between
 8   the implant and pusher to slowly dissolve. Patents owned by Blockade explain that the
 9   electrolytic detachment process takes around 10 seconds, an order of magnitude longer
10   than MicroVention’s sub-1 second thermal detachment technology.
11            14.    On information and belief, in 2016, Blockade was acquired by French
12   company Balt International. On information and belief, following the acquisition,
13   Blockade was rebranded as Balt USA, LLC.
14            15.    On information and belief, in 2018, Balt was granted FDA approval to
15   market a new implant coil and delivery system called the Optima Coil System
16   (“Optima”). Attached as Exhibit G is a true and correct copy of a letter and related
17   documentation dated February 18, 2018, regarding FDA approval of Balt’s Section
18   510(k) premarket notification of intent to market the Optima Coil System available
19   online     at   https://www.accessdata.fda.gov/cdrh_docs/pdf17/K172390.pdf              (“FDA
20   510(k) application for Optima”). Unlike the Barricade system it had previously been
21   selling that used the slower electrolytic detachment technology, Balt’s new Optima
22   product uses the same faster thermal detachment technology described in
23   MicroVention’s patents and already available in MicroVention’s MicroPlex Coil
24   System with V-Trak delivery system and V-Grip detachment controller. Balt’s FDA
25   510(k) application for Optima indicates that transitioning from electrolytic to thermal
26   detachment required Balt to make changes to every part of their coil and delivery
27   system, including changing the tether that connects the implant and pusher, redesigning
28   the pusher to include a resistive heater coil at its tip, and developing a completely
                                          5
                                                                         4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 6 of 36 Page ID #:6



 1   different detachment controller called the XCEL Detachment Controller. On
 2   information and belief, emphasizing the importance of the improved Optima products,
 3   former MicroVention employee and current Balt President David Ferrera said, “Balt
 4   paid $42.5M to acquire Blockade. That value was essentially for the Optima Coil
 5   system.”
 6         16.    On information and belief, to create its Optima product, Balt directly
 7   copied MicroVention’s V-Trak delivery system and V-Grip detachment controller and
 8   infringed MicroVention’s patents that describe this technology. On information and
 9   belief, by copying the faster thermal detachment system to replace the much slower
10   electrolytic detachment system, the performance of Balt’s Optima Coil System
11   improved by an order of magnitude. Balt even copied MicroVention’s “MicroPlex coil
12   system with V-Trak Delivery System Instructions for Use”, using large portions
13   verbatim, as seen in the Optima Coil System Instructions For Use, highlighted and
14   attached as Exhibit A.
15         17.    Balt’s Optima Coil System embodies or uses the inventions claimed in at
16   least claim 1 of U.S. Patent No. 8,182,506 (“the ’506 Patent”), claim 1 of U.S. Patent
17   No. 9,414,819 (“the ’819 Patent”), claim 1 of U.S. Patent No. 9,717,500 (“the ’500
18   Patent”), and claim 1 of U.S. Patent No. 10,076,338 (“the ’338 Patent”) (collectively,
19   the “MicroVention Patents”).
20         18.    Balt has actual knowledge of the MicroVention Patents at least as of the
21   date of this Complaint. On information and belief, based on the allegations set forth in
22   the preceding paragraphs, including without limitation the following allegations, Balt
23   also had actual knowledge of the MicroVention Patents at the time Balt’s infringement
24   commenced and throughout its continued infringement of the MicroVention Patents
25   or, in the alternative, remained willfully blind to the existence of the MicroVention
26   Patents:
27         (a) Balt’s Founder, President and Chief Operating Officer is David Ferrera,
28   MicroVention’s former Senior Research and Development Manager and former
                                      6
                                                                          4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 7 of 36 Page ID #:7



 1   Director of Clinical Research. Ferrera was employed by MicroVention during a period
 2   of time that MicroVention was prosecuting applications on the technology leading to
 3   issuance of the MicroVention Patents.           Ferrera knew that MicroVention was
 4   prosecuting such applications during his employment at MicroVention.
 5         (b) Balt’s Director of Research and Development is Jake Le, MicroVention’s
 6   former Senior Research and Development Engineer who worked on MicroVention’s
 7   coil technology including, V-Trak technology research, development, and
 8   manufacturing. Le knew that MicroVention was prosecuting such applications during
 9   his employment at MicroVention.
10         (c) Balt’s Vice President of Marketing is Ryan Solomon, MicroVention’s former
11   Senior Product Manager. Solomon was employed by MicroVention during a period of
12   time that MicroVention was prosecuting applications on the technology leading to
13   issuance of the MicroVention Patents.
14         (d) Balt’s Processing Engineering Manager is Yoshi Katayama, MicroVention’s
15   former Sr. Process Development Engineer and former Engineering Manager, V-Trak
16   Advanced.    Katayama was employed by MicroVention during a period of time
17   MicroVention was prosecuting applications on the technology leading to issuance of
18   the MicroVention Patents, and during which three of the MicroVention Patents issued
19   – the ’506 Patent, the ’819 Patent, and the ’500 Patent.
20         (e) Balt switched from its inferior electrolytic detachment system to
21   MicroVention’s superior thermal detachment system by copying MicroVention’s
22   patented system.
23         (f) Balt copied MicroVention’s “MicroPlex coil system with V-Trak Delivery
24   System Instructions for Use”, using large portions verbatim, as seen in the Optima Coil
25   System Instructions For Use.
26                                      THE PARTIES
27         19.    Plaintiff MicroVention is a Delaware corporation having its principal
28   place of business in Aliso Viejo, California.
                                            7
                                                                         4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 8 of 36 Page ID #:8



 1          20.    On information and belief, Defendant Balt is a Delaware limited liability
 2   company principally engaged in the design, manufacture, and sale of medical devices
 3   and having its principal place of business at 29 Parker, Irvine, CA 92618, located in
 4   this judicial district.
 5                               JURISDICTION AND VENUE
 6          21.    This Court has subject matter jurisdiction over MicroVention’s federal
 7   patent infringement claims pursuant to 28 U.S.C. §§ 1331 and 1338(a).
 8          22.    This Court has personal jurisdiction over Balt because it is headquartered
 9   and has its principal place of business in Irvine, California, in this district. Further, Balt
10   regularly conducts business through its place of business in Irvine, California, in this
11   district, where it has committed and continues to commit acts of infringement in
12   violation of 35 U.S.C. § 271.
13          23.    Venue is proper in this district under 28 U.S.C. § 1400(b) because Balt is
14   a limited liability company with its principal place of business in Irvine, California, in
15   this district, and thus Balt resides in this district. Venue is also proper in this district
16   under 28 U.S.C. § 1400(b) because Balt has committed acts of infringement in this
17   district and has a regular and established place of business in Irvine, California, in this
18   district. Balt’s infringing acts in this district include the manufacture of the Optima
19   Coil System at its headquarters in Irvine, California. According to a March 28, 2018
20   Balt press release at https://balt-usa.com/news/balt-usa-llc-announces-510k-clearance-
21   of-the-optima-coil-system-and-new-balt-usa-headquarters/, “The Optima Coil System
22   is one [of the] first products being manufactured at Balt USA’s new 60,000 square foot
23   headquarters in Irvine, California.”
24

25

26

27

28
                                              8
                                                                               4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 9 of 36 Page ID #:9



 1                       THE ASSERTED MICROVENTION PATENTS
 2         24.    U.S. Patent No. 8,182,506 (“the ’506 Patent”), entitled “Thermal
 3   Detachment System for Implantable Devices,” was duly and legally issued on May 22,
 4   2012, and names Matthew Fitz and Joseph Gulachenski as the inventors. A true and
 5   correct copy of the ‘506 Patent is attached as Exhibit B.
 6         25.    U.S. Patent No. 9,414,819 (“the ’819 Patent”), entitled “Thermal
 7   Detachment System for Implantable Devices,” was duly and legally issued on August
 8   16, 2016, and names Matthew Fitz and Joseph Gulachenski as the inventors. A true
 9   and correct copy of the ‘819 Patent is attached as Exhibit C.
10         26.    U.S. Patent No. 9,717,500 (“the ’500 Patent”), entitled “Implant Delivery
11   System,” was duly and legally issued on August 1, 2017, and names Tai D. Tieu, Hideo
12   Morita, and Helen Nguyen as the inventors. A true and correct copy of the ‘500 Patent
13   is attached as Exhibit D.
14         27.    U.S. Patent No. 10,076,338 (“the ’338 Patent”), entitled “Detachable Coil
15   Incorporating Stretch Resistance,” was duly and legally issued on September 18, 2018,
16   and names Matthew J. Fitz, Cathy Lei, Joseph Gulachenski, Maricruz Castaneda, and
17   Gary Currie as the inventors. A true and correct copy of the ‘338 Patent is attached as
18   Exhibit E.
19         28.    MicroVention is, and continuously from the date of issuance to the date
20   of the filing of this Complaint has been, the owner of the entire right, title, and interest
21   in each of the MicroVention Patents (the ’506 Patent, the ’819 Patent, ’500 Patent, and
22   the ’338 Patent).
23                               BALT’S INFRINGING ACTS
24         29.    On information and belief, Defendant Balt has and continues to infringe
25   the MicroVention Patents by making, using, selling, and offering for sale the Balt
26   Optima Coil System in the United States, which embodies or uses the inventions
27   claimed in the MicroVention Patents.
28
                                             9
                                                                             4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 10 of 36 Page ID #:10



  1         30.    The Balt Optima Coil System, shown below, is a coil system which,
  2   according to Balt, “consist[s] of a wide range of implant configurations in 3 softness
  3   profiles and a unique pusher design” that is designed for use in the treatment of
  4   hemorrhagic stroke.
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
                                             Figure A
 20

 21         31.    As shown above, the Optima Coil System includes two main parts: the

 22   implant (also referred to as an endovascular embolization coil), which is detached

 23   within a patient at an implant site, and the pusher, which is attached to the implant and

 24   allows for delivery of the implant to the implant site. The XCEL Detachment

 25   Controller, which is used to trigger detachment of the implant from the pusher, is sold

 26   separately. However, the Optima Coil System Instructions For Use, attached as Exhibit

 27   A, explains that “it is designed for use with the XCEL Detachment Controller” and that

 28
                                            10
                                                                            4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 11 of 36 Page ID #:11



  1   “[t]he Optima Coil cannot be detached with any power source other than a [sic] XCEL
  2   Detachment Controller.”
  3         32.    In order to use the Optima Coil System, a surgeon first guides a catheter
  4   through the patient’s artery until the tip of the catheter is located at the aneurysm site.
  5   The surgeon then removes the Optima coil from its packaging and inserts it into the
  6   catheter, with the detachable implant inserted into the catheter first. The surgeon then
  7   pushes the coil implant through the catheter to the aneurysm site using the pusher
  8   portion of the coil. The coil implant exits the end of the catheter at the implant site.
  9         33.    Once the coil implant is positioned within the aneurysm, the surgeon must
 10   then detach the implant from the pusher in order to retract the pusher. In order to do
 11   this, the surgeon attaches the XCEL Detachment Controller to the end of the coil’s
 12   pusher that remains outside of the patient’s body. The surgeon then activates the XCEL
 13   Detachment Controller and the tether that connects the implant and pusher is heated
 14   such that detachment occurs in less than 1 second.
 15         34.    The Optima Coil implant is a small metal coil (or “microcoil”) arranged
 16   in a helical, or spiral structure that resembles a miniature Slinky toy. The hollow area
 17   inside the microcoil implant is called the lumen. Optima Coil implants come in a range
 18   of sizes, lengths, and degrees of flexibility to accommodate different sizes of
 19   aneurysms, but each implant has this same helical structure. Implants are less than 1mm
 20   thick and may range from 1cm to more than 60cm in length.
 21         35.    The Optima Coil pusher is a long, thin, flexible device used by the surgeon
 22   to push the implant through the catheter to the implant site and position the implant
 23   correctly in the aneurysm. The pusher is itself a coil and, like the implant, has an inner
 24   lumen. While the pusher and the implant are approximately the same thickness, the
 25   pusher is much longer at 185cm.
 26         36.    The Optima Coil implant and pusher are pre-connected and packaged
 27   together in a single package, ready for use. Figures 1 through 27 in the attached
 28   Appendix of Photographs (“the Appendix”) are true and correct copies of photographs
                                        11
                                                                             4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 12 of 36 Page ID #:12



  1   taken of the Balt Optima Coil System product and packaging. Figure 7 of the Appendix
  2   shows the Optima Coil pusher and implant after having been removed from the
  3   packaging.
  4         37.    The Optima Coil implant is secured to the distal (farthest from the
  5   surgeon) end of the pusher by a thin, monofilament thread, or tether. Optima uses
  6   Dow’s stretch-resistant Polyolefin Engage as its tether. According to Balt’s FDA
  7   510(k) application for Optima, the “Coil (implant)” includes as its tether member, a
  8   “Stretch resistance/attachment thread” comprised of “.0022" Polyolefin Engage
  9   thread”. Polyolefin Engage is made of a polymer that is degraded by heat.
 10         38.    The tether is attached to the Optima Coil implant at two places and passes
 11   through the implant’s lumen. The tether is attached to the distal end of the implant (the
 12   tip) by a knot. The tether then runs the length of the implant through its lumen and is
 13   attached to the proximal end of the implant (nearest the pusher) by a second knot.
 14   Figure 17 of the Appendix shows the points where the tether attaches to the pusher at
 15   its distal and proximal ends. Because Polyolefin Engage is stretch-resistant, the tether
 16   prevents the implant from being stretched longer than the length of the tether between
 17   the two knots and helps the microcoil implant to maintain its shape.
 18         39.    The distal end of the Optima Coil pusher contains a small, resistive heater
 19   coil. From the second knot at the proximal end of the implant, the tether continues
 20   through the lumen of the heater coil and into the lumen of the pusher body. There,
 21   inside the distal end of the pusher, a third knot ties the tether to the pusher, thus
 22   connecting the implant to the pusher. Figure 10 of the Appendix shows the tether that
 23   connects the implant to the pusher passing through the lumen of the heater coil at the
 24   distal end of the pusher.
 25         40.    The segment of the tether that connects the Optima Coil implant and
 26   pusher (between the second and third knots) is pre-tensioned. Investigation has
 27   determined that approximately 8.66 grams-force (gF) of tension is present in this
 28   segment of the tether when the implant and pusher are connected. This amount of
                                        12
                                                                             4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 13 of 36 Page ID #:13



  1   tension is enough to increase the rate at which the tether is severed when the heater is
  2   activated, but it is below the elastic limit of Polyolefin Engage.
  3         41.    The segment of the tether that is wholly inside the implant (between the
  4   first and second knots) is not pre-tensioned. This segment of the tether is not involved
  5   in connecting the implant to the pusher or the detachment process and instead serves
  6   to help the microcoil implant maintain its shape.
  7         42.    The small resistive heater at the distal end of the Optima Coil pusher is
  8   formed by two metallic coil sections of different diameters through which the tether
  9   passes. The distal section is the smaller diameter section and is only slightly larger than
 10   the diameter of the tether. Figures 12 and 14 of the Appendix shows the tether passing
 11   through both the larger and smaller diameter sections of the heater coil.
 12         43.    Two wires are attached to the heater coil and supply direct current to the
 13   heater: a green wire is attached to the distal end of the heater, and a yellow wire is
 14   attached to the proximal end of the heater. Both wires run through the entire length of
 15   the pusher lumen, from the heater at its distal end all the way to the proximal end
 16   nearest the surgeon.
 17         44.    The proximal end of the Optima Coil pusher is designed for electrical
 18   connection with the XCEL Detachment Controller. The yellow wire from the heater
 19   runs the entire length of the pusher and exits the pusher lumen at its proximal end,
 20   forming a conductive core with a connection point for the XCEL controller at the very
 21   tip of the pusher. Figure 18 of the Appendix shows the electrical connector at the
 22   proximal end of the pusher. Figure 20 of the Appendix shows the connection point
 23   formed where the yellow wire exits the pusher and is soldered to the pusher.
 24         45.    The green wire from the heater also runs the length of the pusher but exits
 25   the pusher lumen through a small hole roughly 3cm from the proximal end of the
 26   pusher. There, the green wire is soldered to a conductive layer formed on the last 3cm
 27   of the exterior of the pusher. This conductive layer forms a second connection area for
 28   the XCEL controller. Figure 19 of the Appendix shows a close-up of the connection
                                          13
                                                                             4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 14 of 36 Page ID #:14



  1   formed by the green wire and the gold conductive layer. The conductive tip where the
  2   yellow wire exits the pusher and the conductive layer attached to the green wire are
  3   electrically isolated by an insulating layer, together forming a “plug style” connector
  4   similar to the familiar “tip and sleeve” audio connectors used in guitar cables and head
  5   phone plugs.
  6         46.      The XCEL Detachment Controller provides the power source and control
  7   buttons for the heater. The XCEL Detachment Controller is designed with a funnel
  8   shape at one end surrounding a small hole. After the implant has been correctly
  9   positioned, the surgeon will insert the proximal end of the pusher into the small hole
 10   in the XCEL Detachment Controller, aided by the funnel. The conductive tip and layer
 11   at the proximal end of the pusher make electrical contact with the internal circuitry of
 12   the XCEL Detachment Controller. Details of the XCEL Detachment Controller are
 13   shown in Figures 21 through 24 of the Appendix.
 14         47.      When the surgeon presses the button on the XCEL Detachment
 15   Controller, direct current is conducted through the pusher via the green and yellow
 16   wires to the resistive heater coils. The heater quickly heats the tether passing through
 17   its coils, degrading the polymer and severing the tether, thus detaching the implant
 18   from the pusher. A portion of the tether remains inside the patient’s body with the
 19   implant, and the portion of the tether still attached to the pusher is retracted with the
 20   pusher. Figures 26 and 27 of the Appendix show the proximal end of the implant and
 21   the severed tether following detachment. Because the tether is pre-tensioned,
 22   detachment occurs in less than 1 second.
 23                                FIRST CAUSE OF ACTION
 24                              (Infringement of the ’506 Patent)
 25         48.      MicroVention incorporates and realleges all the above paragraphs as
 26   though fully set forth herein.
 27         49.      Balt has and continues to directly infringe, either literally or under the
 28   doctrine of equivalents, one or more claims of the ’506 Patent, including independent
                                           14
                                                                            4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 15 of 36 Page ID #:15



  1   claim 1, by making, using, offering to sell, selling, and/or importing into the United
  2   States infringing products, including at least the Optima Coil System, including the
  3   XCEL Detachment Controller (collectively, the “Optima Coil System” or “Accused
  4   Product”) in violation of 35 U.S.C. § 271(a).
  5            50.     Claim 1 recites “[a]n implant delivery system comprising: (a) a delivery
  6   pusher; (b) an implant connected to said delivery pusher; (c) a tether connecting said
  7   implant to said delivery pusher, said tether having a distal end connected to said
  8   implant; (d) [i]1 an electrical heating element associated with said tether; [ii] wherein
  9   when activated, said heater causes said tether to break at a point proximal of said distal
 10   end such that a distal portion of said tether remains with said implant; and [iii] wherein
 11   said tether is in a pre-tensioned state below the elastic limit of the tether material and
 12   [iv] wherein said implant device is released from said delivery pusher less than 1
 13   second after activation of said electrical heating element, substantially due to said pre-
 14   tensioned state.”
 15            51.     With respect to the preamble of claim 1 of the ‘506 Patent, Balt’s Optima
 16   Coil System, including the XCEL Detachment Controller, is an “implant delivery
 17   system,” as shown in Figure A of Paragraph 30 above. Balt advertises that Optima is
 18   “the newest state of the art coiling system consisting of a wide range of implant
 19   configurations” for use with Balt’s Optima pusher and detachment in an instant. See
 20   https://balt-usa.com/products/optima-coil-system/. As such, to the extent the preamble
 21   of claim 1 of the ‘506 Patent is considered limiting, the Accused Product meets the
 22   preamble.
 23            52.     With respect to the first element of claim 1 of the ‘506 Patent (referred to
 24   as element a above), the Accused Product includes an “optimal pusher” that meets the
 25   “delivery pusher” element, as shown in Figure A of Paragraph 30 above and Figure 7
 26   of the Appendix. As such, the Accused Product meets first element.
 27

 28   1
          Additional claim element numbering added for ease of reference.
                                                  15
                                                                                4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 16 of 36 Page ID #:16



  1         53.    With respect to the second element of claim 1 of the ‘506 Patent (referred
  2   to as element b above), the Optima Coil System is sold ready for use with an implant,
  3   also referred to as an endovascular embolization coil, that meets the “implant” element,
  4   as shown in Figure 8 of the Appendix. For the Optima Coil System, the implant is
  5   connected to the pusher (delivery pusher) via an Engage brand polyolefin elastomeric
  6   tether, as shown in Figure 10 of the Appendix. As such, the Accused Product meets the
  7   second element.
  8         54.    With respect to the third element of claim 1 of the ‘506 Patent (referred to
  9   as element c above), the Optima Coil System includes a “tether” in the form of an
 10   Engage brand polyolefin elastomeric tether that secures the implant to the end of the
 11   pusher (delivery pusher), as shown in Figure 10 of the Appendix. Furthermore, the
 12   distal end of the tether is connected to the distal end of the implant via a knot and
 13   adhesive, as shown in Figure 9 of the Appendix. Similarly, the proximal end of the
 14   tether is connected to the body of the pusher via a knot and adhesive, as shown in
 15   Figures 16 and 17 of the Appendix. As such, the Accused Product meets the third
 16   element.
 17         55.    With respect to the first portion of the fourth element of claim 1 of the
 18   ’506 Patent (referred to as element d(i) above), the Optima Coil System includes a
 19   resistive heater coil that meets the “electrical heating element” element, as shown in
 20   Figure 12 of the Appendix. The Engage brand polyolefin elastomeric tether (tether)
 21   that secures the implant to the end of the pusher (delivery pusher) passes through the
 22   lumen of the resistive heater coil (electrical heating element) such that the heater coil
 23   is associated with the tether, as shown in Figure 14 of the Appendix. As such, the
 24   Accused Product meets element d(i).
 25         56.    With respect to the second portion of the fourth element of claim 1 of the
 26   ’506 Patent (referred to as element d(ii) above), when a surgeon presses the activation
 27   button on the XCEL Detachment Controller, the resistive heater coil (electrical heating
 28   element) is activated by direct current from the XCEL Detachment Controller and
                                           16
                                                                            4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 17 of 36 Page ID #:17



  1   begins to heat the tether. Detailed views of the XCEL Detachment Controller are shown
  2   in Figures 21 through 24 of the Appendix. The heater, which is at a point proximal to
  3   the distal end of the tether, degrades the tether running through its coils and causes the
  4   tether to break so that the implant is detached from the pusher. The portion of the tether
  5   between the point of breakage and the distal end of the tether, which is connected to
  6   the implant, remains with the implant after detachment and thus meets the “distal
  7   portion” element, as shown in Figures 26 and 27 of the Appendix. As such, the Accused
  8   Product meets element d(ii).
  9         57.    With respect to the third portion of the fourth element of claim 1 of the
 10   ’506 Patent (referred to as element d(iii) above), the segment of the tether that passes
 11   through the resistive heater coil (electrical heating element) is tensioned with
 12   approximately 8.66 grams-force (gF) of tension during attachment of the implant to the
 13   pusher and thus meets the “pre-tensioned” requirement. The pre-tensioning of the
 14   tether was confirmed by testing. This amount of pre-tensioning is below the elastic
 15   limit of the Engage brand polyolefin elastomer used for the tether. As such, the
 16   Accused Product meets element d(iii).
 17         58.    With respect to the fourth portion of the fourth element of claim 1 of the
 18   ’506 Patent (referred to as element d(iv) above), Balt advertises on its website and
 19   marketing materials that the Optima Coil System, with its pre-tensioned tether, has a
 20   “< 1 second detachment time.” See https://balt-usa.com/products/optima-coil-system/.
 21   Thus, once the resistive heater coil (electrical heating element) is activated, the implant
 22   is released from the pusher (delivery pusher) in less than 1 second, which is
 23   substantially due to the pre-tensioned state of the tether. As noted above, Balt’s use of
 24   an implant delivery system with a pre-tensioned tether and a heater coil has resulted in
 25   a reduction of the release time by an order of magnitude when compared to its prior
 26   product which did not use such technology. As such, the Accused Product meets
 27   element d(iv).
 28
                                             17
                                                                             4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 18 of 36 Page ID #:18



  1         59.    In view of the foregoing, Balt’s Optima Coil System meets each and every
  2   limitation of claim 1 of the ’506 Patent, and Balt has and continues to directly infringe
  3   claim 1 of the ’506 Patent.
  4         60.    Balt also has and continues to indirectly infringe, either literally or under
  5   the doctrine of equivalents, one or more claims of the ’506 Patent, including
  6   independent claim 1, by knowingly and intentionally inducing others to directly
  7   infringe, by making, using, offering to sell, selling, and/or importing into the United
  8   States infringing products, including at least the Optima Coil System, in violation of
  9   35 U.S.C. § 271(b). Such direct infringement by others includes, without limitation,
 10   those in the medical community that use the Optima Coil System as described above
 11   in Paragraphs 29-47 by following instructions provided by Balt including, without
 12   limitation, the Optima Coil System Instructions For Use (Ex. A). Balt intended to cause
 13   such infringing acts by others or, in the alternative, had the belief that there was a high
 14   probability that others would infringe the ’506 Patent, while remaining willfully blind
 15   to the infringement.
 16         61.    Balt also has and continues to indirectly infringe, either literally or under
 17   the doctrine of equivalents, one or more claims of the ’506 Patent, including
 18   independent claim 1, by contributing to the direct infringement by others by making,
 19   using, offering to sell, selling, and/or importing into the United States infringing
 20   products, including at least the Optima Coil System, in violation of 35 U.S.C. § 271(c).
 21   Such direct infringement by others includes, without limitation, those in the medical
 22   community that use Balt’s Optima Coil System as described above in Paragraphs 29-
 23   47 by following instructions provided by Balt including, without limitation, the Optima
 24   Coil System Instructions For Use (Ex. A). Balt had knowledge that the Optima Coil
 25   System contains components that constitute a material part of the inventions claimed
 26   in the ’506 Patent. Such material components include, for example, the implant, pusher
 27   attached to the implant, and XCEL Detachment Controller that permits the use of the
 28   system to complete and practice the claimed inventions. Balt knows that these
                                       18
                                                                             4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 19 of 36 Page ID #:19



  1   components are especially made or especially adapted for use in an infringement of the
  2   ’506 Patent and that these components are not a staple article or commodity of
  3   commerce suitable for substantial non-infringing use. Alternatively, Balt believed there
  4   was a high probability that others would infringe the ’506 Patent but remained willfully
  5   blind to the infringing nature of others’ actions.
  6         62.    As a direct and proximate result of Balt’s acts of infringement,
  7   MicroVention has been damaged in an amount not yet determined, including but not
  8   limited to lost profits and, in no event, less than a reasonable royalty and/or damages
  9   as defined by 35 U.S.C. § 284.
 10         63.    MicroVention has been irreparably harmed by Balt’s infringing activities,
 11   and MicroVention will continue to be irreparably harmed by such activities in the
 12   future unless those infringing activities are enjoined by this Court because, inter alia,
 13   MicroVention and Balt directly compete for sales of endovascular embolization coils
 14   and delivery systems.
 15         64.    On information and belief, Balt’s infringement of the ‘506 Patent has been
 16   and continues to be willful and deliberate and MicroVention is entitled to treble
 17   damages and attorneys’ fees pursuant to 35 U.S.C. § 284.
 18                              SECOND CAUSE OF ACTION
 19                             (Infringement of the ’819 Patent)
 20         65.    MicroVention incorporates and realleges all of the above paragraphs as
 21   though fully set forth herein.
 22         66.    Balt has and continues to directly infringe, either literally or under the
 23   doctrine of equivalents, one or more claims of the ’819 Patent, including independent
 24   claim 1, by making, using, offering to sell, selling, and/or importing into the United
 25   States infringing products, including at least the Optima Coil System, including the
 26   XCEL Detachment Controller (collectively, the “Optima Coil System” or “Accused
 27   Product”) in violation of 35 U.S.C. § 271(a).
 28
                                             19
                                                                            4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 20 of 36 Page ID #:20



  1             67.    Claim 1 recites “[a]n implant device delivery system comprising: [A]2 a
  2   delivery pusher having a proximal end and a distal end; [B] an electrically activated
  3   implant release member; [C] a pre-tensioned tether associated with the implant release
  4   member such that said tether is broken by the implant release member when energized;
  5   [D] a conductive core member having an externally exposed portion at said proximal
  6   end for connection to a power source; [E] an insulating layer disposed on at least a
  7   portion of said conductive core member near said proximal end; and, [F] a conductive
  8   layer disposed on at least a portion of said insulating layer, and having an externally
  9   exposed surface for connection to the power source; [G] wherein said conductive layer
 10   and said conductive core conduct an electrical current from said proximal end of said
 11   delivery pusher to said electrically activated implant release member; [H] wherein
 12   tension in the tether increases the rate at which the tether is broken once a circuit is
 13   closed between said externally exposed portion of said conductive core member and
 14   said externally exposed surface of said conductive layer.”
 15             68.    With respect to the preamble of claim 1 of the ‘819 Patent, Balt’s Optima
 16   Coil System, including the XCEL Detachment Controller, is an “implant device
 17   delivery system,” as shown in Figure A of Paragraph 30 above. Balt advertises that
 18   Optima is “the newest state of the art coiling system consisting of a wide range of
 19   implant configurations” for use with Balt’s Optima pusher and detachment in an
 20   instant. See https://balt-usa.com/products/optima-coil-system/. As such, to the extent
 21   the preamble of claim 1 of the ‘819 Patent is considered limiting, the Accused Product
 22   meets the preamble.
 23             69.    With respect to the first element of claim 1 of the ‘819 Patent (referred to
 24   as element A above), the Optima Coil System includes an “optimal pusher” that meets
 25   the “delivery pusher” element, as shown in Figure A of Paragraph 30 above and Figure
 26   7 of the Appendix. The pusher of the Optima Coil System is long, flexible, and has a
 27

 28   2
          Lettering added for ease of reference.
                                                   20
                                                                                4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 21 of 36 Page ID #:21



  1   proximal end near the surgeon for connection to an XCEL Detachment Controller and
  2   a distal end where the implant is attached. As such, the Accused Product meets the first
  3   element.
  4         70.    With respect to the second element of claim 1 of the ‘819 Patent (referred
  5   to as element B above), the Optima Coil System includes a resistive heater coil that
  6   meets the “electrically activated implant release member” element, as shown in Figure
  7   12 of the Appendix. The resistive heater coil located at the distal end of the pusher is
  8   powered by direct current from the XCEL Detachment Controller and thus is
  9   “electrically activated.” Details of the XCEL Detachment Controller are shown in
 10   Figures 21 through 24 of the Appendix. Furthermore, the purpose of the heater coil
 11   (electrically activated implant release member) is to release the implant from the pusher
 12   upon activation by heating the tether that passes through the lumen of the heather coil
 13   such that the tether is severed and the implant is released. As such, the Accused Product
 14   meets the second element.
 15         71.    With respect to the third element of claim 1 of the ‘819 Patent (referred to
 16   as element C above), the Optima Coil System includes an Engage brand polyolefin
 17   elastomeric tether that connects the implant to the pusher, as shown in Figure 10 of the
 18   Appendix. The polyolefin elastomeric tether of the Optima Coil System is pre-
 19   tensioned with at least 8.66 grams-force (gF) of tension and thus meets the “pre-
 20   tensioned tether” element. The pre-tensioning of the tether was confirmed by testing.
 21   Furthermore, the tether, which passes through the lumen of the heater coil (electrically
 22   activated implant release member), is broken when the heater is energized, as shown
 23   in Figures 14 and 26 of the Appendix. As such, the Accused Product meets the third
 24   element.
 25         72.    With respect to the fourth element of claim 1 of the ‘819 Patent (referred
 26   to as element D above), the pusher of the Optima Coil System has a proximal end that
 27   is inserted into an XCEL Detachment Controller (power source) and includes a
 28   conductive core with an externally exposed portion for connection to the power source
                                           21
                                                                            4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 22 of 36 Page ID #:22



  1   of the XCEL Detachment Controller. As shown in Figures 12, 16, and 20 of the
  2   Appendix, the yellow wire of the Optima Coil System goes from the heater coil
  3   (implant release member) through the lumen of the pusher (delivery pusher) and exits
  4   the pusher at its proximal end, where the wire attaches to the hypotube section of the
  5   pusher and forms an externally exposed conductive tip that connects to the XCEL
  6   Detachment Controller (power source). Details of the XCEL Detachment Controller
  7   are shown in Figures 21 through 24 of the Appendix. As such, the Accused Product
  8   meets the fourth element.
  9         73.    With respect to the fifth element of claim 1 of the ‘819 Patent (referred to
 10   as element E above), both the yellow wire and proximal end of the hypotube section of
 11   the pusher, each of which may be considered a conducting core, are electrically isolated
 12   from the gold, conducting layer on the exterior of the pusher by an insulating layer, as
 13   shown in Figures 18 through 20 of the Appendix. As such, the Accused Product meets
 14   the fifth element.
 15         74.    With respect to the sixth element of claim 1 of the ‘819 Patent (referred
 16   to as element F above), as shown in Figures 12, 16, and 19 of the Appendix, the exterior
 17   of the proximal end of the pusher has a conductive layer, disposed on at least a portion
 18   of the insulating layer, that is connected to a green wire that runs through the lumen of
 19   the pusher from the heater to an externally exposed surface on the proximal end of the
 20   pusher. This proximal segment of the pusher forms an electrical connection with the
 21   XCEL Detachment Controller (power source) when it is inserted. Details of the XCEL
 22   Detachment Controller are shown in Figures 21 through 24 of the Appendix. As such,
 23   the Accused Product meets the sixth element.
 24         75.    With respect to the seventh element of claim 1 of the ‘819 Patent (referred
 25   to as element G above), the conductive tip of the proximal end of the pusher
 26   (conductive core), which is connected to the yellow wire, and the conductive layer
 27   (conductive layer), which is connected to the green wire, together form a complete
 28   electrical circuit with the XCEL Detachment Controller (power source), that is capable
                                           22
                                                                            4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 23 of 36 Page ID #:23



  1   of conducting direct electrical current from the XCEL Detachment Controller to the
  2   heater coil (electrically activated implant release member) at the distal end of the
  3   pusher. See Exhibit A (step 43 of the Optima Coil System Instructions For Use
  4   describing the audible beep and green light that result when the pusher is inserted into
  5   the XCEL Detachment Controller). As such, the Accused Product meets the seventh
  6   element.
  7         76.    With respect to the eighth element of claim 1 of the ‘819 Patent (referred
  8   to as element H above), when the surgeon presses the button on the XCEL Detachment
  9   Controller, the circuit between the conductive tip of the proximal end of the pusher
 10   (externally exposed portion of conductive core), which is connected to the yellow wire,
 11   and the conductive layer (externally exposed surface of conductive layer), which is
 12   connected to the green wire, is closed and the heater is activated by direct current. As
 13   discussed above, Balt advertises on its website and marketing materials that the Optima
 14   Coil System, with its pre-tensioned tether, has a “< 1 second detachment time.” See
 15   https://balt-usa.com/products/optima-coil-system/. Thus, once the resistive heater coil
 16   (electrically activated implant release member) is activated, the implant is released
 17   from the pusher (delivery pusher) in less than 1 second, a release rate that is increased
 18   by the pre-tensioning of the tether. As also noted above, Balt’s use of an implant
 19   delivery system with a pre-tensioned tether and a heater coil has resulted in a reduction
 20   of the release time by an order of magnitude when compared to its prior product which
 21   did not use such technology. As such, the Accused Product meets the eighth element.
 22         77.    In view of the foregoing, Balt’s Optima Coil System meets each and every
 23   limitation of claim 1 of the ’819 Patent, and Balt has and continues to directly infringe
 24   claim 1 of the ’819 Patent.
 25         78.    Balt also has and continues to indirectly infringe, either literally or under
 26   the doctrine of equivalents, one or more claims of the ’819 Patent, including
 27   independent claim 1, by knowingly and intentionally inducing others to directly
 28   infringe, by making, using, offering to sell, selling, and/or importing into the United
                                           23
                                                                            4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 24 of 36 Page ID #:24



  1   States infringing products, including at least the Optima Coil System, in violation of
  2   35 U.S.C. § 271(b). Such direct infringement by others includes, without limitation,
  3   those in the medical community that use the Optima Coil System as described above
  4   in Paragraphs 29-47 by following instructions provided by Balt including, without
  5   limitation, the Optima Coil System Instructions For Use (Ex. A). Balt intended to cause
  6   such infringing acts by others or, in the alternative, had the belief that there was a high
  7   probability that others would infringe the ’819 Patent, while remaining willfully blind
  8   to the infringement.
  9         79.    Balt also has and continues to indirectly infringe, either literally or under
 10   the doctrine of equivalents, one or more claims of the ’819 Patent, including
 11   independent claim 1, by contributing to the direct infringement by others by making,
 12   using, offering to sell, selling, and/or importing into the United States infringing
 13   products, including at least the Optima Coil System, in violation of 35 U.S.C. § 271(c).
 14   Such direct infringement by others includes, without limitation, those in the medical
 15   community that use Balt’s Optima Coil System as described above in Paragraphs 29-
 16   47 by following instructions provided by Balt including, without limitation, the Optima
 17   Coil System Instructions For Use (Ex. A). Balt had knowledge that the Optima Coil
 18   System contains components that constitute a material part of the inventions claimed
 19   in the ’819 Patent. Such material components include, for example, the implant, pusher
 20   attached to the implant, and XCEL Detachment Controller that permits the use of the
 21   system to complete and practice the claimed inventions. Balt knows that these
 22   components are especially made or especially adapted for use in an infringement of the
 23   ’819 Patent and that these components are not a staple article or commodity of
 24   commerce suitable for substantial non-infringing use. Alternatively, Balt believed there
 25   was a high probability that others would infringe the ’819 Patent but remained willfully
 26   blind to the infringing nature of others’ actions.
 27         80.    As a direct and proximate result of Balt’s acts of infringement,
 28   MicroVention has been damaged in an amount not yet determined, including but not
                                       24
                                                                             4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 25 of 36 Page ID #:25



  1   limited to lost profits and, in no event, less than a reasonable royalty and/or damages
  2   as defined by 35 U.S.C. § 284.
  3             81.    MicroVention has been irreparably harmed by Balt’s infringing activities,
  4   and MicroVention will continue to be irreparably harmed by such activities in the
  5   future unless those infringing activities are enjoined by this Court because, inter alia,
  6   MicroVention and Balt directly compete for sales of endovascular embolization coils
  7   and delivery systems.
  8             82.    On information and belief, Balt’s infringement of the ‘819 Patent has been
  9   and continues to be willful and deliberate and MicroVention is entitled to treble
 10   damages and attorneys’ fees pursuant to 35 U.S.C. § 284.
 11                                     THIRD CAUSE OF ACTION
 12                                   (Infringement of the ’500 Patent)
 13             83.    MicroVention incorporates and realleges all of the above paragraphs as
 14   though fully set forth herein.
 15             84.    Balt has and continues to directly infringe, either literally or under the
 16   doctrine of equivalents, one or more claims of the ’500 Patent, including independent
 17   claim 1, by making, using, offering to sell, selling, and/or importing into the United
 18   States infringing products, including at least the Optima Coil System, including the
 19   XCEL Detachment Controller (collectively, the “Optima Coil System” or “Accused
 20   Product”) in violation of 35 U.S.C. § 271(a).
 21             85.    Claim 1 recites “[a] delivery system for an implant comprising: [A]3 an
 22   elongated member having a distal end and a proximal end; [B] said distal end of said
 23   elongated member operable to hold said implant; [C] a tether member connectable to
 24   said elongated member and to said implant; and, [D] a heating member comprising a
 25   resistance-type heater coil that is disposed on said elongated member; [E] said heating
 26   member having a hollow passage in which at least a portion of said tether member
 27

 28   3
          Lettering added for ease of reference.
                                                   25
                                                                              4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 26 of 36 Page ID #:26



  1   resides; [F] a first electrical wire connected at a distal end of said heater coil and a
  2   second electrical wire connected at a proximal end of said heater coil, wherein said
  3   first electrical wire and said second electrical wire supply direct current between said
  4   distal end of said heater coil and said proximal end of said heater coil; [G] said hollow
  5   passage comprising a first region having a first plurality of loops with a first internal
  6   diameter and a second region having a second plurality of loops with a second internal
  7   diameter that is different from said first diameter; [H] wherein said tether member
  8   passes through said first plurality of loops and said second plurality of loops; and [I]
  9   wherein said second diameter is substantially the same as an outer diameter of said
 10   tether member.”
 11         86.    With respect to the preamble of claim 1 of the ‘500 Patent, Balt’s Optima
 12   Coil System, including the XCEL Detachment Controller, is an “delivery system for
 13   an implant,” as shown in Figure A of Paragraph 30 above. Balt advertises that Optima
 14   is “the newest state of the art coiling system consisting of a wide range of implant
 15   configurations” for use with Balt’s Optima pusher and detachment in an instant. See
 16   https://balt-usa.com/products/optima-coil-system/. As such, to the extent the preamble
 17   of claim 1 of the ‘500 Patent is considered limiting, the Accused Product meets the
 18   preamble.
 19         87.    With respect to the first element of claim 1 of the ‘500 Patent (referred to
 20   as element A above), the Optima Coil System includes a long and flexible pusher that
 21   meets the “elongated member” element. The pusher (elongated member) has a
 22   proximal end near the surgeon which is connected to the XCEL Detachment Controller
 23   and a distal end to which the implant is attached, as shown in Figure A of Paragraph
 24   30 above and Figures 7, 18, and 22 of the Appendix. As such, the Accused Product
 25   meets the first element.
 26         88.    With respect to the second element of claim 1 of the ‘500 Patent (referred
 27   to as element B above), the distal end of the pusher (elongated member) is connected
 28   to an implant via a tether and thus meets the “operable to hold said implant” element,
                                           26
                                                                            4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 27 of 36 Page ID #:27



  1   as shown in Figures 8 and 10 of the Appendix. As such, the Accused Product meets
  2   the second element.
  3         89.    With respect to the third element of claim 1 of the ‘500 Patent (referred to
  4   as element C above), the Optima Coil System includes an Engage brand polyolefin
  5   elastomeric tether that meets the “tether member” element. The tether of the Optima
  6   Coil System connects to both the pusher (elongated member) and the implant, as shown
  7   in Figure 10 of the Appendix. Specifically, the distal end of the tether is connected to
  8   the distal end of the implant via a knot and adhesive and the proximal end of the tether
  9   is connected to the body of the pusher via a knot and adhesive, as shown in Figures 9,
 10   16, and 17 of the Appendix. As such, the Accused Product meets the third element.
 11         90.    With respect to the fourth element of claim 1 of the ‘500 Patent (referred
 12   to as element D above), the pusher (elongated member) includes a resistive heater coil
 13   (resistance-type heater coil) at the distal end of the pusher, as shown in Figures 10 and
 14   12 of the Appendix. As such, the Accused Product meets the fourth element.
 15         91.    With respect to the fifth element of claim 1 of the ‘500 Patent (referred to
 16   as element E above), the tether (tether member) connecting the implant to the pusher
 17   passes through (and resides in) the lumen (hollow passage) of the resistive heater coil,
 18   as shown in Figure 14 of the Appendix. As such, the Accused Product meets the fifth
 19   element.
 20         92.    With respect to the sixth element of claim 1 of the ‘500 Patent (referred
 21   to as element F above), the heater coil of the Optima Coil System has a first electrical
 22   wire, a green wire, connected to the distal end of the heater coil and a second electrical
 23   wire, a yellow wire, connected to the proximal end of the heater coil, as shown in
 24   Figure 12 of the Appendix. The green and yellow wires run through the length of the
 25   pusher’s (elongated member) lumen for connection to an XCEL Detachment
 26   Controller at the proximal end of the pusher, as shown in Figures 16, 19, and 20 of the
 27   Appendix. When activated, the XCEL Detachment Controller supplies direct current
 28   to the heater coil through the green and yellow wires, such that direct current flows
                                           27
                                                                            4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 28 of 36 Page ID #:28



  1   between the distal and proximal ends of the heater coil. Details of the XCEL
  2   Detachment Controller are shown in Figures 21 through 24 of the Appendix. As such,
  3   the Accused Product meets the sixth element.
  4         93.    With respect to the seventh element of claim 1 of the ‘500 Patent (referred
  5   to as element G above), as shown in Figure 12 of the Appendix, the lumen (hollow
  6   passageway) of the heater coil has a first region consisting of a plurality of coils (loops)
  7   with a first internal diameter and a second region consisting of a plurality of coils
  8   (loops) with a second internal diameter that is different from the internal diameter of
  9   the first region. In particular, as shown in Figure 13 of the Appendix, the proximal
 10   region of the heater coil has a lumen with a larger internal diameter, while the distal
 11   region of the heater coil has a lumen with a smaller internal diameter. As such, the
 12   Accused Product meets the seventh element.
 13         94.    With respect to the eighth element of claim 1 of the ‘500 Patent (referred
 14   to as element H above), the tether (tether member) of the Optima Coil System passes
 15   through the lumen of the entire length of the heater coil, including both the first and
 16   second regions of the heater coil, as shown in Figure 14 of the Appendix. As such, the
 17   Accused Product meets the eighth element.
 18         95.    With respect to the ninth element of claim 1 of the ‘500 Patent (referred
 19   to as element I above), as shown in Figure 13 of the Appendix, the internal diameter
 20   (second diameter) of the lumen of the distal region (second region) of the heater coil is
 21   substantially the same as the outer diameter of the tether (tether member). More
 22   particularly, the internal diameter (second diameter) of the lumen of the distal region
 23   (second region) of the heater coil is approximately 0.0028 inches. According to Balt’s
 24   FDA 510(k) application for Optima, the “Coil (implant)” includes as its tether member,
 25   a “Stretch resistance/attachment thread” comprised of “.0022" Polyolefin Engage
 26   thread”. The outer diameter of the tether (tether member) is thus 0.0022 inches. As
 27   such, the internal diameter (second diameter) of the lumen of the distal region (second
 28   region) of the heater coil is approximately 0.0028 inches which is substantially the
                                           28
                                                                              4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 29 of 36 Page ID #:29



  1   same as the outer diameter of the tether (tether member) which is 0.0022 inches. The
  2   Accused Product meets the ninth element.
  3         96.    In view of the foregoing, Balt’s Optima Coil System meets each and every
  4   limitation of claim 1 of the ’500 Patent, and Balt has and continues to directly infringe
  5   claim 1 of the ’500 Patent.
  6         97.    Balt also has and continues to indirectly infringe, either literally or under
  7   the doctrine of equivalents, one or more claims of the ’500 Patent, including
  8   independent claim 1, by knowingly and intentionally inducing others to directly
  9   infringe, by making, using, offering to sell, selling, and/or importing into the United
 10   States infringing products, including at least the Optima Coil System, in violation of
 11   35 U.S.C. § 271(b). Such direct infringement by others includes, without limitation,
 12   those in the medical community that use the Optima Coil System as described above
 13   in Paragraphs 29-47 by following instructions provided by Balt including, without
 14   limitation, the Optima Coil System Instructions For Use (Ex. A). Balt intended to cause
 15   such infringing acts by others or, in the alternative, had the belief that there was a high
 16   probability that others would infringe the ’500 Patent, while remaining willfully blind
 17   to the infringement.
 18         98.    Balt also has and continues to indirectly infringe, either literally or under
 19   the doctrine of equivalents, one or more claims of the ’500 Patent, including
 20   independent claim 1, by contributing to the direct infringement by others by making,
 21   using, offering to sell, selling, and/or importing into the United States infringing
 22   products, including at least the Optima Coil System, in violation of 35 U.S.C. § 271(c).
 23   Such direct infringement by others includes, without limitation, those in the medical
 24   community that use Balt’s Optima Coil System as described above in Paragraphs 29-
 25   47 by following instructions provided by Balt including, without limitation, the Optima
 26   Coil System Instructions For Use (Ex. A). Balt had knowledge that the Optima Coil
 27   System contains components that constitute a material part of the inventions claimed
 28   in the ’500 Patent. Such material components include, for example, the implant, pusher
                                           29
                                                                             4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 30 of 36 Page ID #:30



  1   attached to the implant, and XCEL Detachment Controller that permits the use of the
  2   system to complete and practice the claimed inventions. Balt knows that these
  3   components are especially made or especially adapted for use in an infringement of the
  4   ’500 Patent and that these components are not a staple article or commodity of
  5   commerce suitable for substantial non-infringing use. Alternatively, Balt believed there
  6   was a high probability that others would infringe the ’500 Patent but remained willfully
  7   blind to the infringing nature of others’ actions.
  8         99.    As a direct and proximate result of Balt’s acts of infringement,
  9   MicroVention has been damaged in an amount not yet determined, including but not
 10   limited to lost profits and, in no event, less than a reasonable royalty and/or damages
 11   as defined by 35 U.S.C. § 284.
 12         100. MicroVention has been irreparably harmed by Balt’s infringing activities,
 13   and MicroVention will continue to be irreparably harmed by such activities in the
 14   future unless those infringing activities are enjoined by this Court because, inter alia,
 15   MicroVention and Balt directly compete for sales of endovascular embolization coils
 16   and delivery systems.
 17         101. On information and belief, Balt’s infringement of the ‘500 Patent has been
 18   and continues to be willful and deliberate and MicroVention is entitled to treble
 19   damages and attorneys’ fees pursuant to 35 U.S.C. § 284.
 20                              FOURTH CAUSE OF ACTION
 21                             (Infringement of the ’338 Patent)
 22         102. MicroVention incorporates and realleges all of the above paragraphs as
 23   though fully set forth herein.
 24         103. Balt has and continues to directly infringe, either literally or under the
 25   doctrine of equivalents, one or more claims of the ’338 Patent, including independent
 26   claim 1, by making, using, offering to sell, selling, and/or importing into the United
 27   States infringing products, including at least the Optima Coil System, including the
 28
                                             30
                                                                            4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 31 of 36 Page ID #:31



  1   XCEL Detachment Controller (collectively, the “Optima Coil System” or “Accused
  2   Product”) in violation of 35 U.S.C. § 271(a).
  3             104. Claim 1 recites “[a] detachable implant delivery system, comprising: [A]4
  4   a delivery device having a heater coil proximate a distal end of said delivery device;
  5   [B] a microcoil comprising a helical wire; and, [C] a stretch-resistant member
  6   characterized by a single monofilament and connecting said delivery device and said
  7   microcoil; [D] said stretch-resistant member passing through a lumen of said microcoil
  8   and being attached at a first location near a distal end of said microcoil, at a second
  9   location near a proximal end of said microcoil, and at a third location near a distal end
 10   of said delivery device, such that said stretch-resistant member is located within said
 11   heater coil; [E] wherein a first portion of said stretch-resistant member is between said
 12   second location and said third location is tensioned so as to enhance breakage upon
 13   application of heat by said heater coil, and [F] wherein a second portion of said stretch-
 14   resistant member is isolated from the tension of said first portion so as to resist
 15   stretching and thereby retain an original configuration of said microcoil.”
 16             105. With respect to the preamble of claim 1 of the ‘338 Patent, Balt’s Optima
 17   Coil System, including the XCEL Detachment Controller, is a “detachable implant
 18   delivery system, as shown in Figure A of Paragraph 30 above. Balt advertises that
 19   Optima is “the newest state of the art coiling system consisting of a wide range of
 20   implant configurations” for use with Balt’s Optima pusher and detachment in an
 21   instant. See https://balt-usa.com/products/optima-coil-system/. As such, to the extent
 22   the preamble of claim 1 of the ‘338 Patent is considered limiting, the Accused Product
 23   meets the preamble.
 24             106. With respect to the first element of claim 1 of the ‘338 Patent (referred to
 25   as element A above), the Optima Coil System includes a pusher that meets the “delivery
 26   device” element, as shown in Figure A of Paragraph 30 above and Figure 7 of the
 27

 28   4
          Lettering added for ease of reference.
                                                   31
                                                                              4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 32 of 36 Page ID #:32



  1   Appendix. The pusher (delivery device) includes a resistive heater coil that is
  2   proximate the distal end of the pusher, as shown in Figures 8, 10, and 12 of the
  3   Appendix. As such, the Accused Product meets the first element.
  4         107. With respect to the second element of claim 1 of the ‘338 Patent (referred
  5   to as element B above), the Optima Coil System includes an implant that is a microcoil
  6   made of a helical (or spiral shaped) wire, as shown in Figures 8 and 9 of the Appendix.
  7   As such, the Accused Product meets the second element.
  8         108. With respect to the third element of claim 1 of the ‘338 Patent (referred to
  9   as element C above), the microcoil implant is secured to the end of the pusher (delivery
 10   device) using a stretch-resistant Engage brand polyolefin elastomeric tether that meets
 11   the “stretch-resistant member” element, as shown in Figure 10 of the Appendix. The
 12   Engage brand polyolefin elastomeric tether is a single monofilament. As such, the
 13   Accused Product meets the third element.
 14         109. With respect to the fourth element of claim 1 of the ‘338 Patent (referred
 15   to as element D above), the tether (stretch-resistant member) of the Optima Coil System
 16   attaches at a first location near the distal end (or tip) of the microcoil implant via a knot
 17   and adhesive (as shown in Figures 9 and 17 of the Appendix); passes through the lumen
 18   of the microcoil implant (Id.); attaches at a second location near the proximal end of
 19   the microcoil implant, closer to the pusher (delivery device), via a knot and adhesive
 20   (as shown in Figures 11 and 17 of the Appendix); passes through the lumen of the
 21   heater coil (as shown in Figure 14 of the Appendix); and then attaches at a third location
 22   near the distal end of the pusher (delivery device) via a knot and adhesive (as shown
 23   in Figures 16 and 17 of the Appendix). As such, the Accused Product meets the fourth
 24   element.
 25         110. With respect to the fifth element of claim 1 of the ‘338 Patent (referred to
 26   as element E above), the segment (first portion) of the tether (stretch-resistant member)
 27   between the third attachment point that connects the tether to the pusher (delivery
 28   device) and the second attachment point that connects the tether to the proximal end of
                                          32
                                                                               4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 33 of 36 Page ID #:33



  1   the microcoil implant is pre-tensioned with 8.66 grams-force (gF) of tension. The pre-
  2   tensioning of the tether was confirmed by testing. Once the heater coil is activated, the
  3   tether (stretch-resistant member) breaks and the microcoil implant is released from the
  4   pusher     (delivery   device)   in    less   than    1   second.     See       https://balt-
  5   usa.com/products/optima-coil-system/. As noted above, Balt’s use of an implant
  6   delivery system with a pre-tensioned tether and a heater coil has resulted in a reduction
  7   of the release time by an order of magnitude when compared to its prior product which
  8   did not use such technology, and thus the tension in the tether enhances the breakage
  9   of the tether upon application of heat. As such, the Accused Product meets the fifth
 10   element.
 11         111. With respect to the sixth element of claim 1 of the ‘338 Patent (referred
 12   to as element F above), the segment (second portion) of the tether (stretch-resistant
 13   member) between the first attachment point that connects the tether to the distal end of
 14   the microcoil implant and the second attachment point that connects the tether to the
 15   proximal end of the microcoil implant is isolated from the tension in the first portion
 16   by the knot and adhesive located at the second attachment point, which divides the first
 17   and second portions of the tether, as shown in Figures 9, 11, and 17 of the Appendix.
 18   The segment (second portion) of the tether that is not pre-tensioned is stretch-resistant
 19   due to the Engage brand polyolefin elastomeric tether attached to the microcoil implant
 20   and thus serves to retain the original configuration of the microcoil implant. As such,
 21   the Accused Product meets the sixth element.
 22         112. In view of the foregoing, Balt’s Optima Coil System meets each and every
 23   limitation of claim 1 of the ’338 Patent, and Balt has and continues to directly infringe
 24   claim 1 of the ’338 Patent.
 25         113. Balt also has and continues to indirectly infringe, either literally or under
 26   the doctrine of equivalents, one or more claims of the ’338 Patent, including
 27   independent claim 1, by knowingly and intentionally inducing others to directly
 28   infringe, by making, using, offering to sell, selling, and/or importing into the United
                                           33
                                                                            4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 34 of 36 Page ID #:34



  1   States infringing products, including at least the Optima Coil System, in violation of
  2   35 U.S.C. § 271(b). Such direct infringement by others includes, without limitation,
  3   those in the medical community that use the Optima Coil System as described above
  4   in Paragraphs 29-47 by following instructions provided by Balt including, without
  5   limitation, the Optima Coil System Instructions For Use (Ex. A). Balt intended to cause
  6   such infringing acts by others or, in the alternative, had the belief that there was a high
  7   probability that others would infringe the ’338 Patent, while remaining willfully blind
  8   to the infringement.
  9         114. Balt also has and continues to indirectly infringe, either literally or under
 10   the doctrine of equivalents, one or more claims of the ’338 Patent, including
 11   independent claim 1, by contributing to the direct infringement by others by making,
 12   using, offering to sell, selling, and/or importing into the United States infringing
 13   products, including at least the Optima Coil System, in violation of 35 U.S.C. § 271(c).
 14   Such direct infringement by others includes, without limitation, those in the medical
 15   community that use Balt’s Optima Coil System as described above in Paragraphs 29-
 16   47 by following instructions provided by Balt including, without limitation, the Optima
 17   Coil System Instructions For Use (Ex. A). Balt had knowledge that the Optima Coil
 18   System contains components that constitute a material part of the inventions claimed
 19   in the ’338 Patent. Such material components include, for example, the implant, pusher
 20   attached to the implant, and XCEL Detachment Controller that permits the use of the
 21   system to complete and practice the claimed inventions. Balt knows that these
 22   components are especially made or especially adapted for use in an infringement of the
 23   ’338 Patent and that these components are not a staple article or commodity of
 24   commerce suitable for substantial non-infringing use. Alternatively, Balt believed there
 25   was a high probability that others would infringe the ’338 Patent but remained willfully
 26   blind to the infringing nature of others’ actions.
 27         115. As a direct and proximate result of Balt’s acts of infringement,
 28   MicroVention has been damaged in an amount not yet determined, including but not
                                       34
                                                                             4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 35 of 36 Page ID #:35



  1   limited to lost profits and, in no event, less than a reasonable royalty and/or damages
  2   as defined by 35 U.S.C. § 284.
  3         116. MicroVention has been irreparably harmed by Balt’s infringing activities,
  4   and MicroVention will continue to be irreparably harmed by such activities in the
  5   future unless those infringing activities are enjoined by this Court because, inter alia,
  6   MicroVention and Balt directly compete for sales of endovascular embolization coils
  7   and delivery systems.
  8         117. On information and belief, Balt’s infringement of the ‘338 Patent has been
  9   and continues to be willful and deliberate and MicroVention is entitled to treble
 10   damages and attorneys’ fees pursuant to 35 U.S.C. § 284.
 11                                  PRAYER FOR RELIEF
 12         WHEREFORE, MicroVention requests judgment in its favor and against Balt
 13   as follows:
 14         118. Adjudging that Balt has infringed the MicroVention Patents, in violation
 15   of 35 U.S.C. §§ 271(a), (b) and (c);
 16         119. Granting an injunction permanently enjoining Balt, its employees, agents,
 17   officers, directors, attorneys, successors, affiliates, subsidiaries and assigns, and all of
 18   those in active concert and participation with any of the foregoing persons or entities
 19   from infringing, contributing to the infringement of, or inducing infringement of the
 20   MicroVention Patents;
 21         120. Ordering Balt to account and pay damages adequate to compensate
 22   MicroVention for Balt’s infringement of the MicroVention Patents, including pre-
 23   judgment and post-judgment interest and costs, pursuant to 35 U.S.C. § 284;
 24         121. Ordering an accounting for any infringing sales not presented at trial and
 25   an award by the court of additional damages for any such infringing sales;
 26         122. Ordering that the damages award be increased up to three times the actual
 27   amount assessed, pursuant to 35 U.S.C. § 284;
 28
                                             35
                                                                              4825-3910-3132.v1
Case 8:19-cv-01335-JLS-KES Document 1 Filed 07/08/19 Page 36 of 36 Page ID #:36



  1         123. Declaring this case exceptional and awarding MicroVention its
  2   reasonable attorneys’ fees, pursuant to 35 U.S.C. § 285; and
  3         124. Awarding such other and further relief as this Court deems just and
  4   proper.
  5   Dated: July 8, 2019
  6                                        PILLSBURY WINTHROP SHAW
                                           PITTMAN LLP
  7
                                           EVAN FINKEL
  8                                        MICHAEL S. HORIKAWA
                                           CHAZ M. HALES
  9

 10                                        By       /s/ Evan Finkel
 11
                                                    Evan Finkel
                                           Attorneys for Plaintiff MicroVention, Inc.
 12

 13

 14                           DEMAND FOR JURY TRIAL

 15         Plaintiff MicroVention, Inc. hereby demands a jury trial, as provided by Rule 38

 16   of the Federal Rules of Civil Procedure, on all claims that are triable to a jury.

 17

 18   Dated: July 8, 2019

 19
                                           PILLSBURY WINTHROP SHAW
                                           PITTMAN LLP
 20                                        EVAN FINKEL
 21
                                           MICHAEL S. HORIKAWA
                                           CHAZ M. HALES
 22

 23
                                           By       /s/ Evan Finkel
 24                                                 Evan Finkel
                                           Attorneys for Plaintiff MicroVention, Inc.
 25

 26

 27

 28
                                             36
                                                                             4825-3910-3132.v1
